EXAMINER'S COMMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.
 
This Allowance is in response to the above mentioned RCE filed April 20, 2021.


Claims 1-7, 9, 13, 16, 17, and 19 have been cancelled.

Applicant’s amendment to claims 8 and 15 as well as the arguments in support thereof overcome the previously presented 35 USC 103 rejection thereof.

Claims 8, 10-12, 14, 18, and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 8:  The prior art of record fails to disclose or suggest a load shedding control panel that monitors a generator and, if the generator loses functionality, deactivates hydraulic fracturing equipment that includes a blender, wherein the load shedding control panel is programmed to deactivate the blender after the other hydraulic fracturing equipment is deactivated as recited in the claimed combination.

Regarding claims 10-12 and 14:  These claims are considered allowable due to their dependence on claim 8.

Regarding claim 15:  The prior art of record fails to disclose or suggest a power management method for managing power between an electric drilling rig and hydraulic fracturing equipment that includes a blender, wherein the fracturing equipment is powered by a generator and the method includes monitoring the generator to determine when the generator loses functionality and selectively deactivating the fracturing equipment in response to the generator loses functionality, the method prioritizing the blender to be deactivated after other hydraulic fracturing equipment is deactivated as recited in the claimed method.

Regarding claims 18 and 20:  These claims are considered allowable due to their dependence on claim 15.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
4/27/2021